     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 1 of 55




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

SUPPORT WORKING
ANIMALS, INC., et al.,

             Plaintiffs,
v.                                               CASE NO.: 4:19cv570-MW/MAF

RON DESANTIS, in his official
capacity as Governor of the State
of Florida, et al.,

          Defendants.
_________________________/

        ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

      This is a constitutional challenge to a recent amendment to the Florida

Constitution prohibiting commercial dog racing in connection with wagering.

Plaintiffs allege that the amendment violates the Takings Clause (Count I), the Equal

Protection Clause (Count II), the Contracts Clause (Count III), and the Due Process

Clause (Count IV). ECF No. 24. Defendants move to dismiss Plaintiffs’ Amended

Complaint in its entirety. ECF No. 33.

      Defendants argue Plaintiffs’ claims should be dismissed for lack of subject

matter jurisdiction and for failure to state a claim. For the reasons stated below, this

Court finds that it has jurisdiction over some, but not all, of Plaintiffs’ claims but

finds Plaintiffs have failed to plausibly allege the amendment is unconstitutional.

Accordingly, Defendants’ motion to dismiss is GRANTED.
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 2 of 55




                                 I.   Legal Standard

      This Court accepts the allegations in the Amended Complaint as true and

construes them in the light most favorable to Plaintiffs. See Hunt v. Amico Props.,

L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). “To withstand a motion to dismiss under

Rule 12(b)(6), a complaint must include ‘enough facts to state a claim to relief that

is plausible on its face.’ ” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A ‘claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.’ ” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Plaintiff’s allegations must amount to ‘more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.’ ” Id. (quoting

Twombly, 550 U.S. at 555). This Court limits its “consideration to the well-pleaded

factual allegations, documents central to or referenced in the complaint, and matters

judicially noticed.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.

2004) (citations omitted).

      A Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction “can

be asserted on either facial or factual grounds.” Carmichael v. Kellogg, Brown &

Root Servs., Inc., 572 F.3d 1271, 1279 (11th Cir. 2009) (citation omitted). A facial

challenge occurs when, as here, Defendants base their challenge to subject matter




                                          2
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 3 of 55




jurisdiction solely on the allegations in the Amended Complaint. Id. In considering

Defendants’ facial challenge, this Court must take Plaintiffs’ allegations as true. Id.

                             II.   Factual Background

      The pertinent facts, accepted as true and construed in the light most favorable

to Plaintiffs, are as follows. Dog racing is part of Florida’s pari-mutuel industry. See

Am. Compl. [ECF No. 24] ¶ 35. The pari-mutuel industry mainly consists of venues

conducting pari-mutuel sports such as horse racing and greyhound racing. See id.

¶ 60. Greyhound racing has been a legal and thriving industry in Florida since the

state legislature legalized gambling on dog races in 1931. Id. ¶ 9. Today, a web of

state statutes and regulations form a comprehensive regulatory regime governing the

industry. See id. ¶¶ 9, 35

      In the lead-up to the November 2018 General Election, the “stars aligned

against the greyhound industry with conservatives and liberals alike using their

united political war-chests to deprive the greyhound industry of their livelihoods

. . . .” Id. ¶ 42. Prominent political figures, the Humane Society of the United States,

and the Animal Law Section of the Florida Bar lobbied successfully during the

Constitutional Revision Commission process to have an amendment (“Amendment




                                           3
      Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 4 of 55




13”) placed on the ballot in the November 2018 General Election. Id. ¶¶ 39–45. On

November 6, 2018, 69.1% of Florida voters approved Amendment 13.1 See id. ¶ 23.

       Amendment 13 is now codified as article X, section 32 of the Florida

Constitution. It states:

       The humane treatment of animals is a fundamental value of the people
       of the State of Florida. After December 31, 2020, a person authorized
       to conduct gaming or pari-mutuel operations may not race greyhounds
       or any member of the Canis Familiaris subspecies in connection with
       any wager for money or any other thing of value in this state, and
       persons in this state may not wager money or any other thing of value
       on the outcome of a live dog race occurring in this state. The failure to
       conduct greyhound racing or wagering on greyhound racing after
       December 31, 2018, does not constitute grounds to revoke or deny
       renewal of other related gaming licenses held by a person who is a
       licensed greyhound permitholder on January 1, 2018, and does not
       affect the eligibility of such permitholder, or such permitholder’s
       facility, to conduct other pari-mutuel activities authorized by general
       law. By general law, the legislature shall specify civil or criminal
       penalties for violations of this section and for activities that aid or abet
       violations of this section.

Consequently, as of January 1, 2021, licensed Florida pari-mutuel operators will be

forbidden from racing any dog in Florida in connection with a wager and all persons

in Florida will be prohibited from wagering on live dog races which occur in Florida.




       1
          A proposal requires approval by 60% of the voters to pass. See Fla. Const. art. XI, § 5(e).
This election result is taken from the Florida Department of State website. See
https://results.elections.myflorida.com/Index.asp?ElectionDate=11/6/2018&DATAMODE= (last
visited April 24, 2020). This Court takes judicial notice of the publicly filed election results, as
they are “capable of accurate and ready determination by resort to sources whose accuracy cannot
reasonably be questioned.” Fed. R. Evid. 201(b)(2); see Martinez v. Bush, 234 F. Supp. 2d 1275,
1307 n.36 (S.D. Fla. 2002).
                                                 4
      Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 5 of 55




       Plaintiffs, owners of businesses in Florida’s greyhound racing industry and an

organization dedicated to protecting the rights of owners of working animals, assert

claims against Defendants Ron DeSantis, in his official capacity as Florida Governor

(“the Governor”), Laurel Lee, in her official capacity as Florida Secretary of State

(“the Secretary”), and Ashley Moody, in her official capacity as Florida Attorney

General (“the Attorney General”).

                                 III.    Jurisdictional Issues

       This Court will first explain why this case need not be dismissed for lack of

subject-matter jurisdiction. As explained below, Plaintiffs have standing, their

claims are ripe for review, and the Eleventh Amendment does not bar Plaintiffs’

claims against the Attorney General.2

                                             A. Standing

       “Standing ‘is the threshold question in every federal case, determining the

power of the court to entertain the suit.’ ” CAMP Legal Def. Fund, Inc. v. City of

Atlanta, 451 F.3d 1257, 1269 (11th Cir. 2006) (quoting Warth v. Seldin, 422 U.S.

490, 499 (1975)). A party has standing to sue if they have suffered an injury in fact



       2
          While “the Eleventh Amendment is not jurisdictional in the sense that courts must address
it sua sponte, [the Eleventh Circuit] h[as] held that Eleventh Amendment immunity sounds in
jurisdiction since it entitles the recipient to bypass the burdens of litigation.” Curling v. Sec’y of
Ga., 761 F. App’x 927, 930 (11th Cir. 2019) (per curiam); see Thomas v. U.S. Postal Serv., 364 F.
App’x 600, 601 n.3 (11th Cir. 2010) (“[A] dismissal on sovereign immunity grounds should be
pursuant to Rule 12(b)(1) because no subject-matter jurisdiction exists.”).

                                                  5
      Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 6 of 55




which is fairly traceable to the defendant’s conduct and which is likely to be

redressed by a decision in their favor. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–

61 (1992). Defendants claim Plaintiffs have failed to allege any of the three elements

of this rule—that is, they contend Plaintiffs have not alleged an injury in fact, have

not alleged a causal connection to Defendants’ conduct, and have not alleged their

claims are redressable. Defendants are incorrect on each point.3

       Plaintiffs make numerous allegations in the Amended Complaint that

demonstrate an injury in fact—namely, the economic loss resulting from their

impending inability to operate businesses in the pari-mutuel dog racing industry. See

Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1172 (11th Cir. 2014) (“Economic

harm . . . [is] a well-established injur[y]-in-fact under federal standing

jurisprudence.”); Ford v. Strange, 580 F. App’x 701, 710 (11th Cir. 2014) (inferring

economic harm to employees and associated businesses caused by state law

eliminating gambling operations). Plaintiffs’ injury is certainly imminent.

Amendment 13 sets a date certain—January 1, 2021—on which Plaintiffs will be

forbidden from carrying on with their businesses and will face civil or criminal

penalties if they fail to comply. See ACLU of Fla., Inc. v. Miami–Dade Cty. Sch.




       3
         Although this Court concludes that Plaintiffs’ claims ultimately fail on the merits, “one
must not ‘confus[e] weakness on the merits with absence of Article III standing.’ ” Ariz. State
Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2663 (2015) (quoting Davis v.
United States, 564 U.S. 229, 249 n.10 (2011)).
                                                6
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 7 of 55




Bd., 557 F.3d 1177, 1194 (11th Cir. 2009) (standing shown in pre-enforcement

challenge where the claimed injury was “pegged to a sufficiently fixed period of

time”); see also Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 393

(1988) (“We are not troubled by the pre-enforcement nature of this suit. The State

has not suggested that the newly enacted law will not be enforced, and we see no

reason to assume otherwise. We conclude that the plaintiffs have alleged an actual

and well-founded fear that the law will be enforced against them.”). Moreover,

Plaintiffs are already experiencing the effects of this impending deadline, as their

employees have started to leave, presumably in search of jobs in industries that are

not scheduled to become illegal within a year. See Am. Compl. ¶ 20. Accordingly,

Plaintiffs have established “a realistic danger of sustaining a direct injury as a result

of [Amendment 13]’s operation or enforcement that is reasonably pegged to a

sufficiently fixed period of time and which is not merely hypothetical or

conjectural.” See Fla. ex rel. McCollum v. U.S. Dep’t of Health & Human Servs.,

716 F. Supp. 2d 1120, 1147 (N.D. Fla. 2010) (citation and quotation omitted); Ga.

Latino All. for Human Rights v. Governor of Ga., 691 F.3d 1250, 1257–58 (11th Cir.

2012) (“When, as here, plaintiffs file a pre-enforcement, constitutional challenge to

a state statute, the injury requirement may be satisfied by establishing a realistic

danger of sustaining direct injury as a result of the statute’s operation or

enforcement.”) (citation and quotation omitted).

                                           7
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 8 of 55




       Defendants’ arguments regarding the second and third elements of standing

are both based on their erroneous contention that none of the Defendants have

enforcement authority for Amendment 13 and are therefore neither the cause of

Plaintiffs’ injuries nor are they able to redress them. “In the context of this pre-

enforcement challenge to a legislative enactment, the causation element does not

require that the defendants themselves have ‘caused’ [plaintiffs’] injury by their own

acts or omissions in the traditional tort sense; rather it is sufficient that the ‘injury is

directly traceable to the passage of [the Act].’ ” Reprod. Health Servs. v. Strange,

204 F. Supp. 3d 1300, 1318 (M.D. Ala. 2016) (quoting Ga. Latino All., 691 F.3d at

1260). For the reasons explained below, see infra Section III.C, the Attorney General

has the authority to enforce Amendment 13, and Plaintiffs’ injuries are directly

traceable to the passage of Amendment 13. See id. (finding causation element

satisfied where “the plaintiffs’ realistic danger of sustaining direct injury as a result

of the defendants’ enforcement of the Act is fairly traceable to the operation of the

statute”); Ga. Latino All., 691 F.3d at 1260 & n.5 (“Each injury is directly traceable

to the passage of [the act] and would be redressed by enjoining each provision.”).

       Finally, Plaintiffs’ injury would be redressed by a judgment declaring

Amendment 13 unconstitutional and enjoining its enforcement. Ga. Latino All., 691

F.3d at 1260; Reprod. Health Servs., 204 F. Supp. 3d at 1319 (finding redressability

element satisfied where “an order can be fashioned to declare the challenged portions

                                             8
      Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 9 of 55




of the Act unconstitutional and/or enjoin the defendants from criminal enforcement

of [the statute] against plaintiffs”).

       For these reasons, this Court finds that Plaintiffs have sufficiently established

standing to bring their claims at this stage of the proceedings.4

                                            B. Ripeness

       “Ripeness is peculiarly a question of timing. Its basic rationale is to prevent

the courts, through premature adjudication, from entangling themselves in abstract

disagreements.” Fla. ex rel. McCollum, 716 F. Supp. 2d at 1149 (quoting Thomas v.

Union Carbide Agric. Prods. Co., 473 U.S. 568, 580 (1985)). “A claim is not ripe

for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Id. (quoting Texas v. United States, 523



       4
           Defendants do not specifically challenge Plaintiff Support Working Animals’ (“SWA”)
standing. Although only one named Plaintiff needs to have standing for each claim asserted in the
Amended Complaint, see Ga. Latino All., 691 F.3d at 1258, this Court will address SWA’s
standing for the sake of completeness. To establish “associational standing,” an organization must
establish that “(1) at least one of its members would have standing to bring an individual claim
regarding the challenged practice; (2) the interests that the organization seeks to protect ‘are
germane to the organization’s purpose;’ and (3) individual participation of each injured party is
not indispensable to either the claim brought or the relief sought in the case.” Alumni Cruises, LLC
v. Carnival Corp., 987 F. Supp. 2d 1290, 1300 (S.D. Fla. 2013) (quoting Hunt v. Wash. State Apple
Advert. Comm’n, 432 U.S. 333, 343 (1977)). All three elements have been satisfied here. First,
SWA alleges that some of its members “own and race dogs in the State of Florida.” Am. Compl.
¶ 17. These members have standing for the same reasons as the named individual Plaintiffs.
Second, the interests that SWA seeks to protect in challenging Amendment 13 on behalf of its
members—certain of whom operate dog racing businesses in Florida and will suffer economic
harm if they are forbidden from continuing to operate those businesses after January 1, 2021—are
germane to SWA’s purpose and mission “to ensur[e] those persons who own . . . working animals
. . . are able to continue to have their rights of ownership protected.” Am. Compl. ¶ 16. Finally,
because SWA seeks injunctive and declaratory relief which, if granted, will benefit its individual
members, joinder is generally not required.
                                                 9
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 10 of 55




U.S. 296, 300 (1998)). “The ripeness inquiry requires a determination of (1) the

fitness of the issues for judicial decision, and (2) the hardship to the parties of

withholding court consideration.” Life Partners, Inc. v. McCarty, No. 4:08cv147,

2008 WL 11337548, at *5 (N.D. Fla. Dec. 1, 2008) (citations omitted). “[C]laims

are less likely to be considered ‘fit’ for adjudication when they venture beyond

purely legal issues or when they require ‘speculation about contingent future

events.’ ” Id. (quoting Pittman v. Cole, 267 F.3d 1269, 1278 (11th Cir. 2001)).

      Because Amendment 13 will not take effect until January 1, 2021, Defendants

argue Plaintiffs’ claims are unripe because “the future is clouded by the twin

unknowns” of what actions Plaintiffs may take in the interim and the nature of the

civil or criminal penalties the Florida Legislature will eventually enact pursuant to

Amendment 13. ECF No. 33 at 17. “However, ‘[w]here the inevitability of the

operation of a statute against [plaintiffs] is patent, it is irrelevant to the existence of

a justiciable controversy that there will be a time delay before the disputed provisions

come into effect.’ ” Fla. ex rel. McCollum, 716 F. Supp. 2d at 1149 (quoting

Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102, 143 (1974)). “The Supreme

Court has long . . . held that where the enforcement of a statute is certain, a

preenforcement challenge will not be rejected on ripeness grounds.” Id. (quoting

Fla. State Conf. of the NAACP v. Browning, 522 F.3d 1153, 1164 (11th Cir. 2008)).




                                            10
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 11 of 55




       The alleged injury in this case is “certainly impending” as there is no reason

whatsoever to doubt that Amendment 13’s prohibitions will come into effect on

January 1, 2021. See Babbit v. United Farm Workers Nat’l Union, 442 U.S. 289, 298

(1979) (“[O]ne does not have to await the consummation of threatened injury to

obtain preventative relief. If the injury is certainly impending, that is enough.”)

(citations and quotations omitted). There is similarly little doubt that the Florida

Legislature will ultimately follow the Florida Constitution’s requirement that it

“shall specify civil or criminal penalties for violations” of Amendment 13.5 See Fla.

ex rel. McCollum, 716 F. Supp. 2d at 1149 (finding plaintiffs’ challenge to the

Affordable Care Act’s individual and employer mandates were ripe even though

they would not take effect for another four years because “there [was] no reason

whatsoever to doubt that the federal government will enforce the [mandates] against

plaintiffs”) (citing Pennsylvania v. West Virginia, 262 U.S. 553, 592–93 (1923)).

       Moreover, as Plaintiffs’ allegations regarding their employees’ departures

illustrate, the fact that Amendment 13 does not go into effect until 2021 does not

mean that its effects will not be felt in the immediate or very near future. In short,


       5
         This Court is cognizant that the Florida Legislature did not pass legislation related to
Amendment 13 during the 2020 regular session (a bill that would have established a trust fund to
compensate persons affected by Amendment 13 died in committee, see S.B. 1316, 2020 Leg., Reg.
Sess. (Fla. 2020)). The parties have not suggested—nor is this Court aware—that there has been
any indication that the Florida Legislature does not intend to comply with Amendment 13’s
requirements. In any case, the Florida Legislature’s inaction does not change the analysis because
Amendment 13’s sunset provision in and of itself confers standing. See Fla. ex rel. McCollum, 716
F. Supp. 2d at 1149.
                                               11
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 12 of 55




Amendment 13 “requires an immediate and significant change in the [P]laintiffs’

conduct of their affairs with serious penalties attached to noncompliance.” See

Abbott Labs v. Gardner, 387 U.S. 136, 153 (1967). “The Eleventh Circuit has

recognized that ‘[p]otential litigants suffer substantial hardship if they are forced to

choose between foregoing lawful activity and risking substantial legal sanctions.’ ”

Life Partners, Inc., 2008 WL 11337548, at *5 (quoting Cheffer v. Reno, 55 F.3d

1517, 1524 (11th Cir. 1995)). Plaintiffs have a legitimate interest in and need for

determination of the constitutional issues Amendment 13 presents. This action is

ripe for judicial determination.

                                     C. Sovereign Immunity

       “Under the Eleventh Amendment, ‘a state may not be sued in federal court

unless it waives its sovereign immunity or its immunity is abrogated by an act of

Congress under section 5 of the Fourteenth Amendment.’ ”6 Osterback v. Scott, 782

F. App’x 856, 858 (11th Cir. 2019) (quoting Grizzle v. Kemp, 634 F.3d 1314, 1319

(11th Cir. 2011)). However, under the legal “fiction” created by the United States



       6
          Plaintiffs argue Florida waived its sovereign immunity for federal suits “based on
violations of the state or federal constitution.” Resp. [ECF No. 39] at 7 (citing Dept’t of Revenue
v. Kuhnlein, 646 So. 2d 717 (Fla. 1994) and Fla. Fish & Wildlife Conservation Comm’n v. Daws,
256 So. 3d 907 (Fla. 1st DCA 2018). The cases relied upon by Plaintiffs were both filed in state
court and involved sovereign immunity under state law, not the Eleventh Amendment. “A state’s
waiver of immunity from suits filed in state court does not waive immunity of suits filed in federal
court.” Camm v. Scott, 834 F. Supp. 2d 1342, 1348 (M.D. Fla. 2011). Accordingly, this Court finds
that Plaintiffs have not established that Florida has waived its Eleventh Amendment immunity as
to any of the claims in this case.
                                                12
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 13 of 55




Supreme Court in Ex parte Young, 209 U.S. 123 (1908), “a suit alleging a violation

of the federal constitution against a state official in his official capacity for injunctive

relief on a prospective basis is not a suit against the state, and, accordingly, does not

violate the Eleventh Amendment.” Osterback, 782 F. App’x at 858 (quoting Grizzle,

634 F.3d at 1319).

       But there is an exception to the exception; namely, a plaintiff may not

challenge a state law by choosing whichever state official appears most convenient

and haling them into federal court under the aegis of 42 U.S.C. § 1983. “Under Ex

parte Young, a litigant must bring his case ‘against the state official or agency

responsible for enforcing the allegedly unconstitutional scheme.’ ” Id. at 858–59

(quoting ACLU v. Fla. Bar, 999 F.2d 1486, 1490 (11th Cir. 1993)). The state officer

in question “must, at a minimum, have some connection with the enforcement of the

provision at issue.” Id. (quoting Socialist Workers Party v. Leahy, 145 F.3d 1240,

1248 (11th Cir. 1998)). “Unless the state officer has some responsibility to enforce

the statute or provision at issue, the ‘fiction’ of Ex parte Young cannot operate.” Id.

at 859 (quoting Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1341 (11th Cir.

1999)). “Where the named defendant lacks any responsibility to enforce the statute

at issue, ‘the state is, in fact, the real party in interest,’ and the suit remains prohibited

by the Eleventh Amendment.” Id. (quoting Summit Med. Assocs., 180 F.3d at 1341).




                                             13
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 14 of 55




       Defendants, state officials sued in their official capacities, assert that they are

immune from suit under the Eleventh Amendment and are therefore not proper

parties. Defendants argue (1) they have no enforcement authority because

Amendment 13 is “self-executing” and there is no statute for them to enforce until

the Florida Legislature enacts civil or criminal penalties,7 and (2) once the Florida

Legislature has specified these penalties, Defendants will still lack enforcement

authority because they do not have specific enforcement duties with respect to any

gambling-related activities in Florida. See ECF No. 33 at 6.

       For the following reasons, this Court concludes the Governor and the

Secretary are immune from suit under the Eleventh Amendment and are therefore

not proper parties to this suit. The Attorney General, however, is a proper defendant

under Ex parte Young because of her authority to enforce Amendment 13’s

proscriptions.




       7
         This Court is troubled by the implications of Defendants’ argument. It would be a peculiar
loophole in American law if the Eleventh Amendment immunized a patently unconstitutional state
law from a constitutional challenge in federal court simply because the law is “self-executing.”
See ECF No. 33 at 7, 8, 12, 15. If this were the law, states could legislate around Ex parte Young’s
protections. See Curling, 761 F. App’x at 931 (“The Supreme Court has explained that Ex parte
Young ‘gives life to the Supremacy Clause’ and has armed plaintiffs with the ‘sword’ of the ‘Civil
War Amendments’ to contest ongoing violations by the states.”) (citations omitted); cf. Allied
Artists Picture Corp. v. Rhodes, 679 F.2d 656, 665 n.5 (6th Cir. 1982) (“Were this action
unavailable to the plaintiffs, they would be unable to vindicate the alleged infringement of their
constitutional rights without first violating an Ohio statute requiring a significant change in their
business conduct. Such a result is clearly what the doctrine in Ex parte Young was in part designed
to avoid.”).
                                                14
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 15 of 55




                                    The Governor

      Plaintiffs argue the Governor is a proper party because (1) “it is the

Governor’s duty to take care that the laws of the state of Florida are faithfully

followed and executed” and (2) the Governor “has clearly demonstrated his vested

power to intervene, revise and delay the implementation of” Amendment 13 as

demonstrated in the Governor’s “fight against” Amendment 4, an amendment passed

under the same constitutional amendment mechanism. Am. Compl. ¶ 26; see also

Resp. at 8–9. With respect to Plaintiffs’ first point, “the Governor’s constitutional

and statutory authority to enforce the law and oversee the executive branch do not

make him a proper defendant under Ex parte Young.” Osterback, 782 F. App’x at

859; see Women’s Emergency Network v. Bush, 323 F.3d 937, 949–50 (11th Cir.

2003) (finding Florida Governor’s responsibility over the Department of Highway

Safety and Motor Vehicles “too attenuated to establish” the Governor’s

responsibility for the challenged law). As to Plaintiffs’ second point, the Governor’s

ability to publicly criticize a constitutional amendment and to sign bills into law that

may be perceived as intended to “revise and delay” its implementation is separate

and distinct from any power of enforcement sufficient to make the Governor a proper

party under Ex parte Young. Cf. Women’s Emergency Network, 323 F.3d at 950

(“Under the doctrine of absolute legislative immunity, a governor cannot be sued for

signing a bill into law.”). Thus, because the Governor’s general executive power

                                          15
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 16 of 55




does not “connect[] him with the duty of enforc[ing]” Amendment 13, he is not a

proper defendant here. See Ex parte Young, 209 U.S. at 161. Consequently, the

Eleventh Amendment bars Plaintiffs’ claims against the Governor, and this Court is

therefore without jurisdiction over those claims. Plaintiffs’ claims against the

Governor must therefore be dismissed.

                                    The Secretary

      The Secretary is a closer call. She argues she has no authority to enforce

Amendment 13 and “has no duties related to racing of any animal or gambling of

any kind.” ECF No. 33 at 8. But Ex parte Young does not require a grant of explicit

enforcement authority. Rather, it requires “some connection with the enforcement

of the act.” 209 U.S. at 157; cf. Papasan v. Allain, 487 U.S. 265, 282 n.14 (1986)

(Mississippi Secretary of State responsible for “general supervision” of

administration by local school officials of lands set aside for educational purposes

could be enjoined under Ex parte Young exception in suit alleging violation of equal

protection in distribution of funds from land); Curling, 761 F. App’x at 932 n.3

(rejecting distinction between “ ‘enforcing the law’ (in the sense of administering it)

and ‘enforcing the law’ (in the sense of prosecuting someone)” and finding Ex parte

Young doctrine applicable because “[b]oth actions can cause harm if they are done

in a manner that flouts federal law”); Ga. Latino All., 691 F.3d at 1260 n.5 (rejecting

state officials’ argument that Ex parte Young doctrine did not apply because they

                                          16
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 17 of 55




lacked specific enforcement authority over challenged state law criminalizing

certain conduct in aid of undocumented immigrants).

       The Secretary is the custodian of Florida’s original statutes and records, see

§§ 15.01, 15.02, & 20.10, Fla. Stat. (2019), and the official in charge of the

department tasked with “general supervision and administration” of “corporation

laws and such other such laws as are placed under it by the Legislature” and with

classifying, numbering, and furnishing copies of Florida’s laws. See §§ 15.13,

15.155, Fla. Stat. (2019). She would therefore seem to possess the requisite

connection with the enforcement of the “civil or criminal penalties” that will compel

compliance with Amendment 13. 8 Moreover, Florida case law supports the

conclusion that the Secretary of State is a proper party against whom to grant relief

if Amendment 13 is indeed unconstitutional. See, e.g., Murray v. Lewis, 576 So. 2d

264, 266 (Fla. 1990) (declaring statute unconstitutional and directing the Florida




       8
          Indeed, when questioned at oral argument by the Eleventh Circuit panel in a separate case
challenging the constitutionality of Florida’s ballot order statute, the Secretary took the position
that local officials charged with the clerical task of preparing and printing ballots—rather than the
Secretary in her role as Florida’s “chief election officer”—would be proper defendants to a
constitutional challenge to that law. Oral Argument at 1:58–6:56, 34:40–36:45, Jacobson v. Fla.
Sec’y of State, (Feb. 12, 2020) (No. 19-14552), http://www.ca11.uscourts.gov/oral-argument-
recordings?title=&field_oar_case_name_value=jacobson&field_oral_argument_date_value%5B
value%5D%5Byear%5D=2020&field_oral_argument_date_value%5Bvalue%5D%5Bmonth%5
D=2. If a local official’s clerical duty to prepare and print ballots suffices to make that official a
proper defendant in that case, then surely the Secretary’s clerical duty to classify, number, and
furnish copies of Florida’s laws would make her a proper defendant here.

                                                 17
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 18 of 55




Secretary of State to expunge it); Dickinson v. Stone, 251 So. 2d 268, 274 (Fla. 1971)

(same).

       Despite these powers and responsibilities, a finding that the Secretary is a

proper defendant would run afoul of the concerns raised in the Eleventh Circuit’s

recent en banc decision in Lewis v. Governor of Alabama, 944 F.3d 1287 (11th Cir.

2019). In that case, the plaintiffs brought claims against Alabama state officials,

including Alabama’s Attorney General, challenging the constitutionality of a statute

that prohibited employers from paying wages higher than state or federal law

mandated. 944 F.3d at 1292. The Eleventh Circuit held that the plaintiffs lacked

standing because they “failed to establish that their injuries . . . [were] fairly traceable

to the Attorney General’s conduct or that those injuries would be redressed by a

decision in their favor.” Id. at 1306. The court rejected the plaintiffs’ reliance on a

provision of the Alabama Code that generally authorized the Alabama Attorney

General to institute and prosecute civil actions in the name of the state when

necessary to protect the state’s rights and interests. See id. at 1300. The court

reasoned that “if that statute’s general authorization were sufficient to confer

standing to sue the Attorney General for any violation of any Alabama law that

regulates the relationships between private parties . . . then the Attorney General

could be made a proper party defendant under innumerable provisions of the

Alabama Code.” Id.

                                            18
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 19 of 55




      The Eleventh Circuit’s reasoning in Lewis is instructive here. While the court

declined to consider whether the Alabama Attorney General was a proper defendant

under Ex parte Young, see id. at 1296, “the requirements of Ex parte Young overlap

significantly with the last two standing requirements—causation and redressability.”

Doe v. Holcomb, 883 F.3d 971, 975–76 (7th Cir. 2018); see Cressman v. Thompson,

719 F.3d 1139, 1146 n.8 (10th Cir. 2013) (“[T]here is a common thread between

Article III standing analysis and Ex parte Young analysis[.]”) (citing Planned

Parenthood of Idaho, Inc. v. Wasden, 376 F.3d 908, 919 (9th Cir. 2004)). Thus,

applying the Eleventh Circuit’s analysis of the plaintiffs’ standing in Lewis to the

related Ex parte Young analysis here, this Court finds the Secretary is not a proper

defendant. If the Secretary’s general supervisory and administrative powers and her

authority to expunge unconstitutional laws from the official records of the state

constituted a sufficient “connection” to the enforcement of a challenged law for

purposes of Ex parte Young, then the Secretary would always be a proper defendant

to cases challenging the constitutionality of Florida law. The Ex parte Young

exception would swallow the Eleventh Amendment rule of state sovereign

immunity. While “[t]his would be a very convenient way for obtaining a speedy

judicial determination of questions of constitutional law,” it is contrary to “the

fundamental principle that [the states] cannot, without their assent, be brought into




                                         19
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 20 of 55




any court at the suit of private persons.” See Summit Med. Assocs., 180 F.3d at 1342

(quoting Fitts v. McGhee, 172 U.S. 516, 530 (1899)).

      Accordingly, guided by the reasoning articulated in Lewis, this Court

concludes the Eleventh Amendment bars Plaintiffs’ claims against the Secretary.

This Court is therefore without jurisdiction over Plaintiffs’ claims against the

Secretary and those claims must be dismissed.

                                The Attorney General

      The Attorney General argues she is not a proper defendant because it will be

Florida’s state attorneys’ responsibility to enforce any statutory penalties for

violations of Amendment 13. ECF No. 33 at 11. It is true that Florida’s Constitution

provides that each “state attorney shall be the prosecuting officer of all trial courts

in [her] circuit . . . .” Fla. Const. art. V, § 17. But the Attorney General is charged

with “exercis[ing] a general superintendence and direction over the several state

attorneys . . . as to the manner of discharging their respective duties . . . .” § 16.08,

Fla. Stat. (2019). The Attorney General’s authority to superintend and direct the state

attorneys constitutes a sufficient connection to the enforcement of the forthcoming

statutory penalties for violations of Amendment 13 for purposes of Ex parte Young.

Cf. GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1254 (11th Cir. 2012) (“Part

of the Governor’s job is to ensure the enforcement of Georgia’s statutes. He is

subject to suit under § 1983, and the District Court properly entertained Plaintiffs’

                                           20
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 21 of 55




allegations against him.”); Luckey v. Harris, 860 F.2d 1012, 1016 (11th Cir. 1988)

(finding Georgia’s Governor’s responsibility for law enforcement, residual power to

commence criminal prosecutions, and final authority to direct Georgia’s Attorney

General to institute and prosecute on behalf of the state made him subject to suit

under § 1983); Reprod. Health Servs., 204 F. Supp. 3d at 1318, 1332 (finding

Alabama Attorney General’s “statutory authority to ‘superintend and direct’

criminal prosecutions statewide and the responsibility to instruct the [Alabama

district attorneys]” made him subject to suit under § 1983 “in light of the criminal

enforcement provision” of the challenged statute).

       Additionally, as the Attorney General concedes, she is Florida’s chief legal

officer and is “vested with broad authority to act in the public interest and, when she

deems it necessary, to defend statutes against constitutional attack.” ECF No. 33

at 11. The Attorney General has the statutory duty to “appear in and attend to, in

behalf of the state, all suits or prosecutions, civil or criminal or in equity, in which

the state may be a party, or in anywise interested in the Supreme Court and district

courts of appeal of this state . . . [and] in any other of the courts of this state . . . or

of the United States.” § 16.01(4)–(5), Fla. Stat. (2019). Even absent an express grant

of statutory authority, the Attorney General has “the common law power to institute

lawsuits to protect the public interest . . . .” Florida v. Memberworks, Inc., No. 8:03-

cv-2267, 2003 WL 27374081, at *3 (M.D. Fla. Dec. 23, 2003) (citing Fla. ex rel.

                                            21
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 22 of 55




Shevin v. Exxon Corp., 526 F.2d 266, 274 (5th Cir. 1976)); 9 see also Fla. ex rel.

Shevin, 526 F.2d at 270 (“[I]t is the inescapable historic duty of the Attorney

General, as the chief state legal officer, to institute, defend, or intervene in any

litigation or quasijudicial administrative proceeding which he determines in his

sound official discretion involves a legal matter of compelling public interest.”);

Thompson v. Wainwright, 714 F.2d 1495, 1500 (11th Cir. 1983) (“By Florida

judicial decisions, the grant of specific state powers to the attorney general does not

deprive him of the powers belonging to him under the common law . . . .”).

       District courts in Florida have split on the issue of whether the Attorney

General’s powers under Florida law constitute a sufficient “connection” to the

enforcement of a challenged criminal statute for purposes of Ex parte Young. Some

courts have concluded that the Attorney General’s discretionary authority to

participate and be heard on matters affecting the constitutionality of a statute is an

insufficient “connection” to the enforcement of that statute for purposes of Ex parte

Young and that it is instead the state attorney with direct enforcement authority that

is the proper defendant. See Roberts v. Bondi, No. 8:18-cv-1062, 2018 WL 3997979,

at *2 (M.D. Fla. Aug. 21, 2018) (“[The Attorney General] is ‘entitled to be heard’

when a state statute is challenged as unconstitutional . . . . But that does not mean


       9
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent the decisions of the former Fifth Circuit handed
down prior to October 1, 1981.
                                             22
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 23 of 55




enforcing this statute is her duty for Ex parte Young purposes.”); Freiberg v.

Francois, No. 4:05cv177, 2006 WL 2362046, at *6 nn.1–2 (N.D. Fla. Aug. 15, 2006)

(adopting magistrate’s report and recommendation). On the other hand, courts that

have determined the Attorney General to be a proper defendant to such a lawsuit

have found the Attorney General’s statutory and common law duties to institute legal

proceedings to protect the public interest and to enforce state statutes satisfy the

requirements of the Ex parte Young doctrine. See Teltech Sys., Inc. v. McCollum,

No. 08-61664-CIV, 2009 WL 10668266, at *1–2 (S.D. Fla. June 30, 2009); see also

Citizens for Equal Prot. v. Bruning, 455 F.3d 859, 864 (8th Cir. 2006) (holding

Nebraska’s Attorney General was proper defendant to suit challenging a Nebraska

constitutional amendment invalidating same-sex marriages because the Attorney

General possessed “broad powers to enforce the State’s constitution and statutes,”

including “policing compliance with this constitutional amendment”), abrogated on

other grounds by Obergefell v. Hodges, 135 S. Ct. 2584 (2015).

      This Court finds the Teltech court’s reasoning to be persuasive. The Attorney

General wields broad statutory and common law authority to enforce Florida law,

including the authority to police compliance with Amendment 13 and to enforce the

forthcoming civil or criminal penalties. This Court has no quarrel with the notion

that, standing alone, the Attorney General’s discretionary authority to intervene in

cases where the constitutionality of a statute is challenged is insufficient to make her

                                          23
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 24 of 55




a proper defendant under Ex parte Young. But in cases where, as here, she will have

the authority to directly enforce the challenged law, the Attorney General falls within

the Ex parte Young exception. See Teltech Sys., Inc., 2009 WL 10668266, at *2; Ex

parte Young, 209 U.S. at 157 (“The fact that the state officer, by virtue of his office,

has some connection with the enforcement of the act, is the important and material

fact, and whether it arises out of the general law, or is specially created by the act

itself, is not material so long as it exists.”) (emphasis added); see also 209 U.S. at

158 (sufficient connection “might exist by reason of the general duties of the officer

to enforce . . . [the challenged law] as a law of the state”); cf. Socialist Workers

Party, 145 F.3d at 1246 (finding a “credible threat of prosecution” and standing to

sue the Florida Secretary of State, even after she “disavow[ed] . . . authority to

enforce [the law at issue],” because she “ha[d] the power” to enforce the law).

      Importantly, the concerns raised by the Eleventh Circuit in Lewis are not

present here. The challenged statute in Lewis “provide[d] for no enforcement

mechanism whatsoever” and instead contemplated private lawsuits between

employers and employees. 944 F.3d at 1299; see id. at 1300 n.10 (noting the

challenged statute “do[es’nt] contemplate state enforcement but, rather, merely

regulate[s] the everyday relationships between private parties”). In contrast,

Amendment 13 does not provide a private right of action to enforce its prohibition

on the pari-mutuel dog racing industry. Instead, Amendment 13 expressly directs the

                                          24
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 25 of 55




Florida Legislature to “specify civil or criminal penalties for violations of this

section and for activities that aid or abet violations of this section.” Thus, unlike the

Alabama Attorney General in Lewis, the Attorney General will have the authority to

“institute[e]   a   prosecution   under—or      otherwise    affirmatively    enforc[e]”

Amendment 13’s proscriptions. See id. at 1301; cf. Summit Med. Assocs., 180 F.3d

at 1341 (holding “[t]he Eleventh Amendment bars Appellee’s challenge to the

private civil enforcement provision of the partial-birth abortion statute” because Ex

parte Young applies “[o]nly if a state officer has the authority to enforce an

unconstitutional act in the name of the state”).

      It is therefore not the case that the Attorney General “plays no role in

enforcing” Amendment 13. ECF No. 33 at 11. To the contrary, the Attorney General

could “superintend and direct” the state attorneys to bring prosecutions under

Amendment 13’s forthcoming civil or criminal penalties, §16.08, Fla. Stat.; she

could independently institute such prosecutions, see Memberworks, Inc., 2003 WL

27374081, at *3; and she could intervene in the trial of the case or on appeal,

§ 16.01(4)–(5), Fla. Stat. That is sufficient to bring Plaintiffs’ claims against her

within Ex parte Young.

      Moreover, finding the Attorney General to be a proper defendant in this case

is consistent with decades of Supreme Court precedent finding standing in

preenforcement constitutional challenges to state laws. See, e.g., Susan B. Anthony

                                           25
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 26 of 55




List v. Driehaus, 573 U.S. 149, 158–61 (2014); see Doe, 883 F.3d at 975–76 (noting

overlap between standing and Ex parte Young). The Ex parte Young doctrine does

not demand that Plaintiffs wait until their dog racing businesses become illegal on

January 1, 2021 to see which state official—be it the Attorney General acting in her

discretion or a state attorney—brings an enforcement action before challenging

Amendment 13’s validity. See Summit Med. Assocs., 180 F.3d at 1138. While other

state officials may eventually be charged to enforce Amendment 13, that does not

mean that the Plaintiffs must sit on their hands until that day comes. See

GeorgiaCarry.Org, Inc., 687 F.3d at 1254 n.18 (finding Georgia Governor to be

proper defendant even though “other local officials, who are charged specifically to

enforce the law, would certainly be more appropriate defendants”).

      For these reasons, the Eleventh Amendment does not bar Plaintiffs’ claims

against the Attorney General.

                      IV.     Adequacy of Plaintiffs’ Claims

      Having determined Plaintiffs’ claims against the Attorney General are not due

to be dismissed pursuant to Rule 12(b)(1) for lack of subject-matter jurisdiction, this

Court now turns to the sufficiency of Plaintiffs’ allegations under Rule 12(b)(6).

                            A. Takings Clause Claim (Count I)

      Plaintiffs claim that the enactment of Amendment 13 effected a “taking”

under the Fifth and Fourteenth Amendments because it deprived Plaintiffs of

                                          26
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 27 of 55




“substantially all economically beneficial or productive use of their property and

return on their investments.” Am. Compl. ¶¶ 58, 63. The Taking Clause of the Fifth

Amendment, applicable to the States through the Fourteenth Amendment, prohibits

the government from taking private property for public use without just

compensation.10 U.S. Const. amend. V.; see Murr v. Wisconsin, 137 S. Ct. 1933,

1942 (2017). A takings claim is evaluated under a two-part analysis. See Givens v.

Ala. Dep’t of Corrs., 381 F.3d 1064, 1066 (11th Cir. 2004). First, the court must

determine whether the claimant has identified a cognizable Fifth Amendment

property interest that is asserted to be the subject of the taking. Id. Second, if the

court concludes that a cognizable property interest exists, it then determines

“whether the deprivation or reduction of that interest constitutes a ‘taking.’ ” Id.

       Defendants argue Plaintiffs fail to state a claim under the Takings Clause

because Plaintiffs (1) have not identified a constitutionally protected property

interest with which Amendment 13 interferes; (2) have not alleged a per se taking;

and (3) to the extent Plaintiffs bring an as-applied challenge to Amendment 13,

Plaintiffs have failed to allege the necessary elements to state a claim. Plaintiffs

respond that they have adequately pled the “general principles governing the

Takings Clause” and that discovery is required for a proper analysis of the factors


       10
          For ease of exposition, this Court hereinafter refers only to the Fifth Amendment in
discussing Plaintiffs’ takings claim; however, these references should be interpreted to mean
takings claims under the Fifth and Fourteenth Amendments.
                                             27
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 28 of 55




for as-applied takings claims outlined in Penn Central Transportation Co. v. City of

New York, 438 U.S. 104 (1978).

      First, this Court finds that Plaintiffs have adequately alleged a constitutionally

protected property interest. “The Takings Clause protects private property; it does

not create it.” Givens, 381 F.3d at 1066. This Court therefore looks to Florida law to

evaluate Plaintiffs’ property interests. See id. at 1066 (“Thus, to determine whether

a particular property interest is protected, we look to ‘existing rules or

understandings that stem from an independent source such as state law.’ ”) (quoting

Phillips v. Wash. Legal Found., 524 U.S. 156, 164 (1998)). Plaintiffs identify two

property interests affected by Amendment 13: (1) their “business[es] and income,”

see Am. Compl. ¶ 21; and (2) their dogs, see Am. Compl. ¶¶ 3, 46–51; see also Resp.

at 13 (“Plaintiffs assert their property rights in their greyhound racing dogs along

with the personal property functionally integrated in nature to the racing activity

sought to be prohibited by Amendment 13.”). Under Florida law, Plaintiffs possess

a cognizable Fifth Amendment property interest in their personal property, including

their dogs and other dog racing-related personal property. See State v. Basford, 119

So. 3d 478, 482 (Fla. 1st DCA 2013) (recognizing property interest in tangible




                                          28
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 29 of 55




personal property and improvements); see also State v. Milewski, 194 So. 3d 376,

378 (Fla. 3d DCA 2016) (animals are personal property). 11

       Despite adequately identifying a cognizable Fifth Amendment property

interest, Plaintiffs have failed to allege a compensable “taking” of their dogs or dog

racing-related property. The Takings Clause does not require compensation unless

private property has been taken “for public use.” U.S. Const. amend. V. It is well-

settled that there is no taking for “public use” where the government acts pursuant

to its police power. See Keystone Bituminous Coal Ass’n v. DeBenedictis, 480 U.S.

470, 491 (1987) (“ ‘[A]ll property in this country is held under the implied obligation

that the owner’s use of it shall not be injurious to the community,’ and the Takings

Clause did not transform that principle to one that requires compensation whenever

the State asserts its power to enforce it.”) (citation omitted); Goldblatt v. Town of

Hempstead, 369 U.S. 590, 592 (1962) (“If this ordinance is otherwise a valid

exercise of the town’s police powers, the fact that it deprives the property of its most



       11
           To the extent Plaintiffs assert they possess a constitutionally protected property interest
in the continued operation of their dog-racing businesses, Plaintiffs’ participation in the dog-racing
business is a privilege and is not a legal right. § 550.1625(1), Fla. Stat. (2019) (“The operation of
a dog track and legalized pari-mutuel betting at dog tracks in this state is a privilege . . . .”); see
State ex rel. Biscayne Kennel Club v. Stein, 178 So. 133, 135 (Fla. 1938) (“racing [of dogs] in
Florida is not a right but a privilege;” “[a] license” to race dogs is not a “property right, nor does
it create a vested right”). Therefore, Plaintiffs do not possess a constitutionally protected property
interest in their licenses to engage in pari-mutuel dog racing. Cf. Maloney Gaming Mgmt., LLC v.
Parish of St. Tammany, No. 10-1582, 2010 WL 5023074, at *6 (E.D. La. Sept. 9, 2010) (dismissing
regulatory takings claim because the plaintiff’s gaming license was not a constitutionally protected
property interest under Louisiana law), aff’d, 456 F. App’x 336 (5th Cir. 2011).

                                                 29
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 30 of 55




beneficial use does not render it unconstitutional.”); Sentell v. New Orleans & C.R.

Co., 166 U.S. 698, 704 (1897) (“Even if it were assumed that dogs are property in

the fullest sense of the word, they would still be subject to the police power of the

state, and might be destroyed or otherwise dealt with, as in the judgment of the

legislature is necessary for the protection of its citizens.”); Mugler v. Kansas, 123

U.S. 623, 668–69 (1887) (“A prohibition simply upon the use of property for

purposes that are declared, by valid legislation, to be injurious to the health, morals,

or safety of the community, cannot, in any just sense, be deemed a taking or an

appropriation of property for the public benefit.”); see also Pompano Horse Club v.

State, 111 So. 801, 807 (Fla. 1927) (enjoining horse racing under nuisance law

“operates not to deprive an owner of his property in the constitutional sense . . . and

though such action may impair the value of the property, it is not for that reason

obnoxious to constitutional guaranties”).

      The enactment of Amendment 13 represents a valid exercise of Florida’s

police power and is therefore not a “taking.” Through Amendment 13, Florida has

prohibited Plaintiffs’ property from being used in a particular manner that the State

has determined to be contrary to the health, morals, or safety of the community.

Whether Amendment 13’s purpose was to protect the health and welfare of racing

dogs or to prohibit wagering on dog races, Amendment 13 is a legitimate exercise

of Florida’s police power. See Gulfstream Park Racing Ass’n, Inc. v. Tampa Bay

                                          30
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 31 of 55




Downs, Inc., 399 F.3d 1276, 1278 (11th Cir. 2005) (“The regulation of gambling lies

at the heart of the state’s police power.”) (citation and quotation omitted); Maryeli’s

Lovely Pets, Inc. v. City of Sunrise, No. 14-61391, 2015 WL 11197773, at *4 (S.D.

Fla. June 25, 2015) (“Protecting the health and welfare of domestic animals is a

legitimate governmental interest; indeed, courts around the country have so held.”);

see also Porter v. DiBlasio, 93 F.3d 301, 310 (7th Cir. 1996) (“The seizure and

disposal of neglected animals falls squarely within the state’s police power. . . . As

such, the state’s disposal of neglected animals falls within the class of property

deprivations for which the Fifth Amendment does not require compensation.”).

Accordingly, Amendment 13 does not constitute a compensable taking under the

Fifth Amendment. See, e.g., Roberts, 2018 WL 3997979, at *3–4 (dismissing

Takings Clause claim based on Florida statute prohibiting possession of bump-fire

stocks because the statute “is an exercise of the legislative police power”); Wilson v.

Sarasota County, No. 8:10-cv-0489, 2011 WL 5117566, at *2 (M.D. Fla. Oct. 25,

2011) (dismissing Takings Clause claim based on seizure of plaintiffs’ neglected

dogs because “no compensation is due when the seizure is necessary to abate a

nuisance, to protect the public health, or to prevent the dogs from injuring the rights

of others”); Pope v. City of Atlanta, 418 F. Supp. 665, 668–69 (N.D. Ga. 1976)

(dismissing Takings Clause claim based on Georgia statute that prohibited

construction of a tennis court on plaintiff’s property because no compensation by the

                                          31
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 32 of 55




state is due “[w]here certain uses of the property are prohibited in a reasonable and

non-arbitrary manner by legislative regulations enacted for the public health, morals

and safety”), aff’d, 575 F.2d 298 (5th Cir. 1978); Holliday v. Governor of S.C., 78

F. Supp. 918, 925 (W.D.S.C. 1948) (denying injunction and dismissing takings claim

challenging South Carolina law prohibiting certain gambling machines because “the

statute in this case is clearly a valid exercise of the police power of the State”), aff’d,

335 U.S. 803 (1948); 12 cf. Ass’n of N.J. Rifle & Pistol Clubs, Inc. v. Att’y Gen. N.J.,

910 F.3d 106, 123 n.32 (3d Cir. 2018) (“New Jersey’s [ban on high capacity

magazines] seeks to protect public safety and is therefore not a taking at all.”);

Holliday Amusement Co. of Charleston, Inc. v. South Carolina, 493 F.3d 404, 411

n.2 (4th Cir. 2007) (on summary judgment, finding state statute outlawing

possession of video gaming machines did not effect a taking and observing that

regulations for the public good in heavily regulated fields such as gambling “per se

do not constitute takings”); Club Gallístico de P.R. Inc. v. United States, 414 F.

Supp. 3d 191, 212 (D.P.R. 2019) (on summary judgment, finding amendments to

federal statute prohibiting cockfighting in Puerto Rico constituted a reasonable

exercise of Congress’ police power and therefore did not violate the Takings

Clause).


       12
         This Court “[is] bound by the Supreme Court’s summary determinations.” Hand v. Scott,
888 F.3d 1206, 1208 (11th Cir. 2018).

                                             32
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 33 of 55




       Even assuming, arguendo, the “police power doctrine” were not fatal to

Plaintiffs’ takings claim, their claim would still fail for additional, independent

reasons. First, Plaintiffs have failed to state a claim for a per se taking. A per se

regulatory taking occurs where a regulation “denies all economically beneficial or

productive use of land.” Murr, 137 S. Ct. at 1942; Lucas v. S.C. Coastal Council,

505 U.S. 1003, 1030 (1992)). Even assuming, without deciding, that the per se rule

established in Lucas is not limited to real property,13 Plaintiffs fail to plausibly allege

that Amendment 13 takes away “all economically beneficially uses” of their dog

racing-related property. The Supreme Court has expressly limited the application of

this categorical rule to “the ‘extraordinary case’ in which a regulation permanently

deprives property of all value.” Tahoe-Sierra Preservation Council, Inc. v. Tahoe

Reg’l Planning Agency, 535 U.S. 302, 331 (2002) (emphasis added). Plaintiffs allege



       13
          On their face, the terms employed by the Supreme Court in Lucas indicate that its holding
is indeed limited to regulations affecting land. See Lucas, 505 U.S. at 1119 (describing its holding
as pertaining to “owner[s] of real property” and “the case of land”); see also Horne v. Dep’t of
Agric., 135 S. Ct. 2419, 2427 (2015) (“Lucas recognized that while an owner of personal property
‘ought to be aware of the possibility that new regulation might render his property economically
worthless,’ such an ‘implied limitation’ was not reasonable in the case of land.”). The Eleventh
Circuit, however, has not expressly addressed the question of whether the per se rule established
in Lucas is limited to real property. See Vesta Fire Ins. Corp. v. Florida, 141 F.3d 1427, 1431
(11th Cir. 1998) (implying the per se rule may be applicable to regulatory taking of other types of
property) (citing New Port Largo, Inc. v. Monroe County, 95 F.3d 1084, 1089 (11th Cir. 1996)).
Other circuits have divided on the scope of Lucas’s limitation on a state’s police power. Compare
Duncan v. Becerra, 742 F. App’x 218, 220–21 (9th Cir. 2018) (affirming district court’s reliance
on Lucas to reject California’s police power justification for its regulation of personal property)
with Holliday Amusements Co., 493 F.3d at 411 n.2 (finding Lucas test inapplicable to personal
property).

                                                33
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 34 of 55




that they can no longer use their dogs and other dog racing-related personal property

to earn income from wagering on dog racing. But “loss of future profits—

unaccompanied by any physical property restriction—provides a slender reed upon

which to rest a takings claim.” Andrus v. Allard, 444 U.S. 51, 66 (1979). The

Amended Complaint neither alleges that Amendment 13 “compel[s] the surrender

of” Plaintiffs’ property, nor that it constitutes a “physical invasion or restraint upon

them.” See id. at 65. Construing Plaintiffs’ allegations in the most favorable light,

Plaintiffs have merely alleged Amendment 13 prevents the most profitable use of

their property. But “the destruction of one ‘strand’ of the bundle [of property rights]

is not a taking.” See id. at 66. It cannot be reasonably deduced from Plaintiffs’

allegations that Plaintiffs were deprived of all economically beneficial or productive

use of their property or that their property was rendered essentially worthless. Cf.

Duncan v. Becerra, 265 F. Supp. 3d 1106, 1138 (S.D. Cal. 2017) (finding California

statute depriving plaintiffs “not just of the use of their property, but of possession”

constituted a cognizable per se regulatory taking), aff’d, 742 F. App’x 218 (9th Cir.

2018). Nothing in the Amended Complaint plausibly alleges facts that would

preclude other economically beneficial uses of Plaintiffs’ dog racing-related

property. Cf. N. Shore Kennel of Lynn, Inc. v. Commonwealth, 965 N.E.2d 899

(table) (Mass. App. Ct. 2012) (unpublished) (“Despite the conclusory assertion

contained in their complaint, the plaintiffs have made no allegations to support a

                                          34
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 35 of 55




conclusion that the economic utility of their dogs, and of the other equipment they

own in connection with their dog breeding business, is rendered essentially without

economic value.”). Plaintiffs have therefore failed to state a claim for a per se

regulatory taking. See Set Enters., Inc. v. City of Hallandale Beach, No. 09-61405,

2010 WL 11549687, at *34 (S.D. Fla. June 22, 2010) (recommending dismissal of

takings claim where “[n]othing in the Complaint alleges facts that would preclude

such [alternative] beneficial uses” of plaintiffs’ property), report and

recommendation adopted, 2010 WL 11549672, at *1 (S.D. Fla. Aug. 11, 2010); see

also Van Way v. City-Parish Council of Lafayette, 67 F. App’x 251, 251 (5th Cir.

2003) (affirming dismissal of plaintiff’s takings claim because, “[a]s [plaintiff] does

not assert that either the land or the motorcycles would lose all economically viable

use as a result of the ordinance, this claim is wholly unsubstantial and frivolous”);

cf. Club Gallístico de P.R. Inc., 414 F. Supp. 3d at 212 (“Even if [a law] prevent[s]

the most profitable use of Plaintiffs’ properties because their value is reduced, this

does not necessarily equate to a taking.”).

      Second, Plaintiffs have also failed to allege facts sufficient to demonstrate an

as-applied regulatory taking under the test articulated in Penn Central. In that case,

the Supreme Court recognized three factors that should be considered to identify an

as-applied regulatory taking: (1) the economic impact of the regulation on the

plaintiff; (2) the extent to which the regulation interferes with the plaintiff’s

                                          35
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 36 of 55




investment-backed expectations; and (3) the character of the governmental action.

438 U.S. at 124; accord Vesta Fire Ins. Corp., 141 F.3d at 1431. The second Penn

Central factor “is generally implicated where a government regulation affects a

person’s economic expectations in a way that could not have been anticipated by

prior legislation.” Nat’l Viatical, Inc. v. Oxendine, No. 1:05-CV-3059, 2006 WL

1071839, at *4 (N.D. Ga. April 20, 2006) (citing Vesta Fire Ins. Corp., 141 F.3d at

1432), aff’d per curiam, 221 F. App’x 899 (11th Cir. 2007). A property owner’s

investment-backed expectations must be reasonable to sustain a regulatory taking

claim. See Palazzolo v. Rhode Island, 533 U.S. 606, 635 (2001) (O’Connor, J.,

concurring) (“[T]he regulatory regime in place at the time the claimant acquires the

property at issue helps to shape the reasonableness of those expectations.”). For this

reason, “[t]hose who do business in the regulated field cannot object if the legislative

scheme is buttressed by subsequent amendments to achieve the legislative end.”

Vesta Fire Ins. Corp., 141 F.3d 1427, 1432 (quoting Connolly v. Pension Ben. Guar.

Corp., 475 U.S. 211, 227 (1986)); see also Lucas, 505 U.S. at 1027–28 (“[I]n the

case of personal property, by reason of the State's traditionally high degree of control

over commercial dealings, [the owner] ought to be aware of the possibility that new

regulation might even render his property economically worthless.”).

       Here, Plaintiffs fail to plausibly allege that Amendment 13 interferes with

their reasonable investment-backed expectations in their dog racing-related

                                          36
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 37 of 55




property. Plaintiffs allege the dog racing industry has been permitted in the state of

Florida for nearly a century and they have “invested money in training, transporting,

breeding, and racing greyhounds.” See Am. Compl. ¶¶ 9, 21, 51. But, as Plaintiffs

themselves affirm, dog racing in Florida is a highly regulated industry. Id. ¶¶ 9, 35;

see also § 550.1625(1), Fla. Stat. (“The operation of a dog track and legalized pari-

mutuel betting at dog tracks . . . is an operation that requires strict supervision and

regulation in the best interests of the state.”); License Acquisitions, LLC v. Debary

Real Estate Holdings, LLC, 155 So. 3d 1137, 1148 (Fla. 2014) (“Pari-mutuel

wagering is a heavily regulated industry in Florida.”); Dep’t of Legal Affairs v.

Sanford-Orlando Kennel Club, Inc., 434 So. 2d 879, 881 (Fla. 1983) (“[B]ecause of

the nature of the enterprise, authorized gambling, this state may exercise greater

control and use the police power in a more arbitrary manner.”); see also Gulfstream

Park Racing Ass’n, Inc., 399 F.3d at 1278 (describing Florida’s pari-mutuel industry

as being subject to an “extensive and complex regulatory scheme”). Under these

circumstances, Plaintiffs have not plausibly alleged that they had a reasonable

expectation that their dog racing-related property would not be made economically

worthless by a new law. See Lucas, 505 U.S. at 1027–28; cf. Set Enters., Inc., 2010

WL 11549687, at *34–35 (plaintiff’s “long history of interaction [with the city]

regarding [plaintiff’s] licenses” to operate an “adult entertainment establishment”

precluded showing sufficient interference with plaintiff’s investment-backed

                                          37
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 38 of 55




expectations in its licenses); Carney v. Att’y Gen., 890 N.E.2d 121, 132 (Mass. 2008)

(“[G]ambling on dog races is a heavily regulated industry that only exists by virtue

of legislatively created narrow exceptions to common-law and statutory bans and

that, ‘because of the nature of the business[, it] can be abolished at any time that the

Legislature may deem proper for the safeguarding and protection of the public

welfare.’ ”) (citation omitted).

      Plaintiffs assert that Florida’s First District Court of Appeal’s decision in State

v. Basford precludes dismissal of their takings claim. See Resp. at 13–14. In that

case, a Florida pig farmer challenged an amendment to the Florida Constitution

prohibiting the confinement of pregnant pigs in enclosures that “prevented [the pigs]

from turning around freely.” 119 So. 3d at 480. The plaintiff brought suit against the

state, claiming that the amendment had deprived him of all economically viable and

reasonable use of certain improvements he had placed on his real property designed

for raising a high volume of pigs for market. Id. at 480–81. After a bench trial, the

trial court concluded the amendment resulted in an as-applied or regulatory taking

of the plaintiff’s improvements because it caused a substantial reduction in their

market value and interfered with the plaintiff’s reasonable investment-backed

expectations. Id. On appeal, the First District Court of Appeal affirmed, noting that

it was “bound by the trial court’s factual findings as to the value, or lack thereof, of

[the plaintiff’s] improvements as a result of the Amendment” and that its

                                          38
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 39 of 55




“disposition [was] based solely upon the record in this case, the issues that were

developed below, and the arguments that were raised by the State on appeal.” Id.

      This Court finds Basford distinguishable. The pig farming industry, while

certainly regulated to some extent, is in no way comparable to the heavily regulated

pari-mutuel gambling industry. Any reasonable investment-backed expectation held

by Plaintiffs must have incorporated Florida’s “extensive and complex regulatory

scheme” and considered Florida’s ability to use its police power “in a more arbitrary

manner” in controlling the pari-mutuel industry. See Sanford-Orlando Kennel Club,

Inc., 434 So. 2d at 881; Gulfstream Park Racing Ass’n, Inc., 399 F.3d at 1278. Unlike

the plaintiff in Basford, Plaintiffs could have no reasonable investment-backed

expectation that the state would not terminate their “privilege” to operate in a heavily

regulated industry. See § 550.1625(1), Fla. Stat.; Hawkeye Commodity Promotions,

Inc. v. Miller, 432 F. Supp. 2d 822, 856 (N.D. Iowa 2006) (“A ‘reasonable

investment-backed expectation’ must be more than a ‘unilateral expectation or an

abstract need.’ ”) (quoting Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1005

(1984)), aff’d sub nom. Hawkeye Commodity Promotions, Inc. v. Vilsack, 486 F.3d

430 (8th Cir. 2007).

       For these reasons, Plaintiffs have failed to plausibly allege that a cognizable

“taking” has occurred. See Nat’l Viatical, Inc., 2006 WL 1071839, at *4. Plaintiffs’

takings claim must therefore be dismissed.

                                          39
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 40 of 55




                         B. Equal Protection Claim (Count II)

      Plaintiffs claim Amendment 13 “denies equal protection because the State of

Florida allows wagering on all other animal racing and only prohibits wagering on

dog racing; one particular type of animal racing now considered politically

unpopular.” Am. Compl. ¶ 67. It is undisputed that Amendment 13 affects only

wagering on dog racing and does not directly affect other forms of gaming, including

horse racing. See Dep’t of State v. Fla. Greyhound Ass’n, Inc., 253 So. 3d 513, 524

(Fla. 2018) (“Horse racing, jai alai, and other permitted gaming activities will

continue on January 1, 2021, just as they did on December 31, 2020.”). Plaintiffs

argue there is no legitimate purpose to discriminate against dog racing while

permitting the operation of horse racing and other “similarly situated” industries. In

other words, Plaintiffs complain that Amendment 13 violates the Equal Protection

Clause because it is underinclusive.

      The Fourteenth Amendment’s Equal Protection Clause requires that the

government treat similarly situated persons in a similar manner. Leib v. Hillsborough

Cty. Pub. Transp. Comm’n, 558 F.3d 1301, 1305 (11th Cir. 2009). “To be similarly

situated, the comparators must be prima facie identical in all relevant respects.”

Grider v. City of Auburn, 618 F.3d 1240, 1264 (11th Cir. 2010) (citation and

quotation omitted). Assuming similarly situated persons exist, “[w]hen legislation

classifies persons in such a way that they receive different treatment under the law,

                                         40
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 41 of 55




the degree of scrutiny the court applies depends on the basis for the classification.”

Gary v. City of Warner Robins, 311 F.3d 1334, 1337 (11th Cir. 2002). “If a

fundamental right or a suspect class is involved, the court reviews the classification

under strict scrutiny.” Id. On the other hand, if a law “does not infringe upon a

fundamental right or target a protected class, equal protection claims relating to it

are judged under the rational basis test; specifically, the [law] must be rationally

related to the achievement of a legitimate government purpose.” Id. (citation and

quotation omitted).

       Here, Plaintiffs’ allegations fall far short of stating any viable Equal

Protection claim.14 The rational basis test applies to Plaintiffs’ Equal Protection


       14
           It is unclear that Plaintiffs have plausibly alleged that other pari-mutuel animal racing
industries are “prima facie identical in all relevant respects” to pari-mutuel dog racing. Even on
the most basic level, it would seem that dog racing is quite literally a different animal than horse
racing. Moreover, Florida has historically treated dog racing and horse racing as “separate and
distinct” classes:

       Petitioner claims that all holders of pari-mutuel permits . . . belong in one large
       class and as members of such a class they all must, by law, be treated equally in all
       respects. Historically and traditionally, however, these permittees have been treated
       differently by the legislature. . . . The conclusion that must be reached . . . is that
       different classifications exist among the various pari-mutuel permittees. . . . It is to
       these reasonable classifications between the different types of permittees
       established by the legislature that the constitutional concepts of due process and
       equal protection must be applied. . . . Petitioner cannot allege that the statute
       discriminates against dog tracks [in favor of horse racing tracks] since the dog
       racing permittees belong to a separate and distinct classification not affected by this
       legislation.

Miami Beach Kennel Club, Inc. v. Bd. of Bus. Regulation of Dep’t of Bus. Regulation, 265 So. 2d
373, 375–76 (Fla. 3d DCA 1972). This Court assumes, without deciding, that stakeholders in other
pari-mutuel animal racing industries are similarly situated comparators because, even if they were,
Plaintiffs’ Equal Protection claim fails under the rational basis test.
                                                 41
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 42 of 55




claim because Amendment 13 does not involve suspect classes such as race, gender,

or national origin. See F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 313 (1993)

(“In areas of social and economic policy, a statutory classification that neither

proceeds along suspect lines nor infringes fundamental constitutional rights must be

upheld against equal protection challenge if there is any reasonably conceivable state

of facts that could provide a rational basis for the classification.”). Therefore,

Amendment 13 will be upheld so long as it is rationally related to a legitimate

government purpose. See Foley v. Orange County, 638 F. App’x 941, 944 (11th Cir.

2016).

      “The rational-basis test asks (1) whether the government has the power or

authority to regulate the particular area in question, and (2) whether there is a rational

relationship between the government’s objective and the means it has chosen to

achieve it.” Avera v. Airline Pilots Ass’n Int’l, 436 F. App’x 969, 975 (11th Cir.

2011). Under rational basis review, “governments ‘are not required to convince the

courts of the correctness of their legislative judgments;’ ” rather, the party

challenging the legislative judgment bears the burden of proving that “the legislative

facts on which the classification is apparently based could not reasonably be

conceived to be true by the governmental decisionmaker.” Kentner v. City of

Sanibel, 750 F.3d 1274, 1281 (11th Cir. 2014) (quoting Minnesota v. Clover Leaf

Creamery Co., 449 U.S. 456, 464 (1981)).

                                           42
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 43 of 55




      As the Eleventh Circuit has recognized, the rational basis standard is “highly

deferential,” such that legislative acts reviewed under this standard are found to be

unconstitutional “in only the most exceptional circumstances.” Id. Importantly, a

court must give “great deference to economic and social legislation.” Gary, 311 F.3d

at 1339. Under rational basis review, the challenged act will withstand scrutiny

“even when there is an imperfect fit between means and ends.” See Leib, 558 F.3d

at 1306.

      Under this highly deferential standard, this Court concludes that Amendment

13 satisfies the rational basis test. Whether, as Plaintiffs assert, the purpose of

Amendment 13 is to protect greyhound dogs from being harmed or whether its

purpose is to prohibit a certain form of pari-mutuel wagering in the state,

Amendment 13 is rationally related to a legitimate state interest. See Gulfstream

Park Racing Ass’n, Inc., 399 F.3d at 1278; Maryeli’s Lovely Pets, Inc., 2015 WL

11197773, at *4; see also Div. of Pari-Mutuel Wagering, Dep’t of Bus. Regulation

v. Fla. Horse Council, Inc., 464 So. 2d 128, 130 (Fla. 1985) (“[I]t is well established

that the legislature has broad discretion in regulating and controlling pari-mutuel

wagering and gambling under its police powers.”); C.E. Am., Inc. v. Antinori, 210

So. 2d 443, 444 (Fla. 1968) (“[I]t is now generally recognized that legislation which

has for its purpose the protection of animals from harassment and ill-treatment is a

valid exercise of the police power.”). Indeed, the Amended Complaint alleges facts

                                          43
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 44 of 55




that suggest a rational basis for Amendment 13. See, e.g., Am. Compl. ¶ 20

(“[Plaintiff Marsela Racing, Inc.] has three retired racers that live with him as pets;

two of which had injuries at the track.”) (emphasis added); see also id. ¶ 45 (quoting

the Animal Law Section of the Florida Bar’s Amicus Brief as stating “[greyhounds]

are confined for long periods of time and suffer frequent injuries, neglect and

death”). This Court “need not ignore these facts in favor of [Plaintiffs’] bald

assertion that [the State] acted without any rational basis.” See Griffin Indus., Inc. v.

Irvin, 496 F.3d 1189, 1207 (11th Cir. 2007).

      Plaintiffs’ argument that Amendment 13 violates the Equal Protection Clause

because it is underinclusive is unpersuasive. That Florida has chosen, in the field of

pari-mutuel wagering on animal races, to prohibit wagering on dog racing but not

horse racing simply embodies the permissible exercise of its discretion to “select one

phase of one field and apply a remedy there, neglecting the others.” See Williamson

v. Lee Optical of Okla. Inc., 348 U.S. 483, 489 (1955). “A statute is not invalid under

the Constitution because it might have gone farther than it did, or because it may not

succeed in bringing about the result that it tends to produce.” Roschen v. Ward, 279

U.S. 337, 339 (1929). Florida “was not bound to deal alike with all these classes, or

to strike at all evils at the same time or in the same way.” Semler v. Or. State Bd. of

Dental Exam’rs, 294 U.S. 608, 610 (1935). On the contrary, “the Equal Protection

Clause does not require that a State must choose between attacking every aspect of

                                           44
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 45 of 55




a problem or not attacking the problem at all.” Dandridge v. Williams, 397 U.S. 471,

486–87 (1970). With respect to pari-mutuel wagering on animal races, Florida could

reasonably conclude that “[e]vils in the same field may be of different dimensions

and proportions, requiring different remedies.” See Williamson, 348 U.S. at 489. The

Constitution does not authorize this Court to interfere in that policy decision. See

Haw. Hou. Auth. v. Midkiff, 467 U.S. 229, 242 (1984) (“When the legislature’s

purpose is legitimate and its means are not irrational, our cases make clear that

empirical debates over the wisdom of takings—no less than debates over the wisdom

of other kinds of socioeconomic legislation—are not to be carried out in the federal

courts.”).

      For these reasons, Plaintiffs have failed to plausibly allege a violation of the

Equal Protection Clause. See Leib, 558 F.3d at 1306 (affirming dismissal of equal

protection claim where the challenged regulation “easily survive[d] rational basis

review”). Plaintiffs’ Equal Protection claim is therefore dismissed.

                     C. Impairment of Contracts Claim (Count III)

      Plaintiffs allege that Amendment 13 “impaired the contracts of all people

engaged in the business of dog racing in the State of Florida.” Am. Compl. ¶ 70. The

Contracts Clause provides that “[n]o State shall . . . pass any . . . Law impairing the




                                          45
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 46 of 55




Obligation of Contracts . . . .” U.S. Const. art. I, § 10.15 Although sweeping in its

language, that “Clause is not . . . the Draconian provision that its words might seem

to imply.” Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 240 (1978). For

one, the Contracts Clause “does not prevent the State from exercising such powers

as are vested in it for the promotion of the common weal, or are necessary for the

general good of the public, though contracts previously entered into between

individuals may thereby be affected.” Id. at 241 (citation and quotation omitted). In

other words, “[o]ne whose rights, such as they are, are subject to state restriction,

cannot remove them from the power of the State by making a contract about them.

The contract will carry with it the infirmity of the subject-matter.” Id. (citation and

quotation omitted).

       Nevertheless, a state’s “sovereign power . . . to safeguard the welfare of [its]

citizens . . . has limits when its exercise effects substantial modifications of private

contracts.” Id. at 244 (citation and quotation omitted). But a “state regulation that

restricts a party to gains it reasonably expected from a contract does not necessarily

constitute a substantial impairment.” See Energy Reserves Grp., Inc. v. Kan. Power



       15
           As noted by LL Liquor, Inc. v. Montana, 912 F.3d 533, 537 n.2 (9th Cir. 2018), federal
courts—including the United States Supreme Court—have “bounced between using the plural
‘Contracts’ and the singular ‘Contract’ when referring to this Clause.” The Ninth Circuit concluded
the plural form was appropriate because article 10, section 1 of the Constitution says “Obligation
of Contracts.” (Emphasis added). Letters (and words) matter, especially in the Constitution. See
M’Culloch v. Maryland, 17 U.S. 316, 407 (1819) (“[W]e must never forget that it is a constitution
we are expounding.”). This Court will likewise use the plural form.
                                               46
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 47 of 55




& Light Co., 459 U.S. 400, 411 (1983). “In determining the extent of the impairment,

[courts] are to consider whether the industry the complaining party has entered has

been regulated in the past.” Id. If a state law substantially impairs a contractual

relationship, the state “must have a significant and legitimate public purpose behind

the regulation, such as the remedying of a broad and general social or economic

problem.” Id. at 411–12 (citation omitted). “Once a legitimate public purpose has

been identified, the next inquiry is whether the adjustment of the rights and

responsibilities of contracting parties is based upon reasonable conditions and is of

a character appropriate to the public purpose justifying [the law’s] adoption.” Id. at

412 (quotation omitted). Importantly, “[u]nless the State itself is a contracting party,

as is customary in reviewing economic and social regulation, . . . courts properly

defer to legislative judgment as to the necessity and reasonableness of a particular

measure.” Id. at 412–13 (citation and quotation omitted).

      Here, Plaintiffs fail to even allege the existence of a specific contract impaired

by Amendment 13. Life Partners, Inc., 2008 WL 11337548, at *4 (dismissing

Contracts Clause claim because plaintiff “[did] not allege when the contracts were

executed or explain how the Act impairs those contracts”); APT Tampa/Orlando,

Inc. v. Orange County, No. 97-891-CIV, 1997 WL 33320573, at *7 (M.D. Fla. Dec.

10, 1997) (dismissing plaintiffs’ Contracts Clause claim because “Plaintiffs have not

alleged that a contract exists”). But even assuming the sufficiency of Plaintiffs’

                                          47
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 48 of 55




allegation that “all people engaged in the business of dog racing in the State of

Florida” have contracts that are affected by Amendment 13, Plaintiffs have not

plausibly alleged that these contractual relationships have been substantially

impaired. Only Plaintiffs’ reasonable expectations and reliance can undergird a

claim for unconstitutional contract interference. See Energy Reserves, 459 U.S. at

416. Plaintiffs, operating in the context of an “extensive and complex regulatory

scheme” governing pari-mutuel wagering, see Gulfstream Park Racing Ass’n, Inc.,

399 F.3d at 1278, should have anticipated that changes in that regulatory scheme

might occur to the detriment of their contractual expectations.

      Furthermore, even to the extent Amendment 13 substantially impairs

Plaintiffs’ contractual interests, Amendment 13 “rests on, and is prompted by,

significant and legitimate state interests.” See Energy Reserves, 459 U.S. at 416;

Gulfstream Park Racing Ass’n, Inc., 399 F.3d at 1278; Maryeli’s Lovely Pets, Inc.,

2015 WL 11197773, at *4. Plaintiffs do not allege the State itself is a party to any

affected contract, and this Court therefore “properly defer[s] to [Florida’s] judgment

as to the necessity and reasonableness of [Amendment 13].” See Energy Reserves,

459 U.S. at 412–13.

      Plaintiffs have failed to plausibly allege that Amendment 13 violates the

Contracts Clause. See Etherton v. City of Rainsville, No. CV-14-BE-1832-M, 2015

WL 6123213, at *12–13 (N.D. Ala. Oct. 19, 2015) (dismissing Contracts Clause

                                         48
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 49 of 55




claim where plaintiffs failed to plausibly allege the challenged law did not serve “a

significant and legitimate public purpose”), aff’d per curiam, 662 F. App’x 656 (11th

Cir. 2016); Nat’l Viatical, Inc., 2006 WL 1071839, at *2–3 (dismissing Contracts

Clause claim where the state “demonstrated a significant and legitimate public

purpose” for the challenged law). Plaintiffs’ Contracts Clause claim is therefore due

to be dismissed.

                     D. Substantive Due Process Claim (Count IV)

      Plaintiffs claim that Amendment 13 denies their property rights without due

process of law in violation of the Fourteenth Amendment to the U.S. Constitution

and the Constitution of the State of Florida. Am. Compl. ¶ 73. “In the Eleventh

Circuit, an arbitrary or capricious legislative act may provide the basis for a

substantive due process claim, which is called ‘an arbitrary and capricious due

process claim.’ ” Romero v. Watson, No. 1:08 CV 217, 2009 WL 1361714, at *6

(N.D. Fla. May 13, 2009) (quoting Villas of Lake Jackson, Ltd. v. Leon County, 121

F.3d 610, 611, 615 (11th Cir. 1997) and citing Eide v. Sarasota County, 908 F.2d

716, 721–22 (11th Cir. 1990)). As distinct from a Takings Clause claim, which

“addresses government action that is invalid absent compensation,” an arbitrary and

capricious due process claim “addresses government action that is invalid the

moment it occurs despite any subsequent remedy or compensation.” Id. Thus,

“[w]here a person’s state-created [property] rights are infringed by a ‘legislative act,’

                                           49
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 50 of 55




the substantive component of the Due Process Clause generally protects that person

from arbitrary and irrational government action.” Kentner, 750 F.3d at 1279–80.

       As a preliminary matter, this Court finds that Amendment 13 is a “legislative

act.” There is no definitive test for determining whether challenged actions are

legislative or executive (i.e., nonlegislative). See Kentner, 750 F.3d at 1280.

Nevertheless, the Eleventh Circuit has set forth a number of guideposts to assist

courts in this determination. See id. Legislative acts most commonly occur in the

form of “laws and broad-ranging executive regulations” that “generally apply to a

larger segment of—if not all of—society.” Id. (quotation omitted). “A legislative act

also involves policy-making rather than mere administrative application of existing

policies.” Id. Based on this guidance, Amendment 13 is a legislative act because it

applies generally to all citizens of Florida and involves policy-making rather than

mere administrative application of existing policies. See id; 75 Acres, LLC v. Miami-

Dade County, 338 F.3d 1288, 1296–97 (11th Cir. 2003). Accordingly, Plaintiffs’

claim falls within an exception to the general rule prohibiting due process claims

premised on state-created interests. 16


       16
           While the Amended Complaint does not explicitly assert a claim for a violation of
Plaintiffs’ procedural due process rights, Plaintiffs’ allegations may be read to imply that the
enactment of Amendment 13 constituted a procedural due process violation. See Am. Compl. ¶¶
10–14, 53–57 (alleging, for example, that “Amendment 13 escaped the checks and balances that
are traditionally afforded to proposed legislation” via the Constitutional Revision Commission).
As Defendants correctly argue, the process by which Amendment 13 was proposed and adopted
comported with Florida law. See ECF No. 33 at 39–40. The Eleventh Circuit has repeatedly made
clear that the legislative process itself provides all the process constitutionally due to a property
                                                50
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 51 of 55




   “Substantive due process challenges that do not implicate fundamental rights are

reviewed under the ‘rational basis’ standard.” 17 Kentner, 750 F.3d at 1280. Plaintiffs

have failed to identify a fundamental right upon which Amendment 13 allegedly

infringes. While Plaintiffs identify certain rights they label as “fundamental” and

allege have been infringed by Amendment 13 (i.e., the “fundamental right to use

[their] property,” and the “[f]undamental right to earn a livelihood,” see Am. Compl.

¶¶ 58–59), neither of these rights are “fundamental.” The fundamental rights


owner. See, e.g., Avera, 436 F. App’x at 976–77 (“Congress acted rationally and within its power
by enacting the [statute] and therefore [plaintiff’s] rights were protected only by his power,
‘immediate or remote, over those who make the rule.’ ”) (citation omitted); Busse v. Lee County,
317 F. App’x 968, 972 (11th Cir. 2009) (“[A]lleged problems with the adoption of [legislative]
acts cannot serve as the basis for a procedural due process claim . . . .”); 75 Acres, LLC, 338 F.3d
at 1298 (“[T]he legislative process surrounding the enactment of [the challenged law] provided
[plaintiff] with all the process constitutionally due.”). Therefore, “to the extent Plaintiffs’
[Amended Complaint] suggests a procedural due process violation, the legislative process affords
sufficient due process protection for property owners’ interests.” See Beaulieu v. Ala. Onsite
Wastewater Bd., 373 F. App’x 3, 5 (11th Cir. 2010).
         Moreover, that Amendment 13 was enacted by “bypass[ing] public officials who were
deemed not responsive to the concerns of a majority of the voters” is of no consequence because
the voters of Florida were well within their right to “act[] in concert and statewide” to adopt their
preferred policy. See Schuette v. Coal. to Defend Affirmative Action, Integration & Immigrant
Rights & Fight For Equality By Any Means Necessary (BAMN), 572 U.S. 291, 311–13 (2014)
(“Were the Court to rule that the question addressed by Michigan voters is too sensitive or complex
to be within the grasp of the electorate . . . that holding would be an unprecedented restriction on
the exercise of a fundamental right held not just by one person but by all in common.”). The Florida
Supreme Court has also rejected the argument that restrictions adopted as a result of a
constitutional ballot initiative should be subjected to higher scrutiny than restrictions adopted as
part of the deliberative process of enacting laws in the Florida Legislature. See Lane v. Chiles, 698
So. 2d 260, 262–64 (Fla. 1997); see also Carney, 890 N.E.2d at 131, 131 n.12 (“[T]he [ballot]
initiative process and the Statewide election will satisfy the requirements of procedural due process
with respect to the plaintiffs’ property interests in their [pari-mutuel dog racing] licenses[.]”).
Accordingly, any procedural due process claim asserted by Plaintiffs fails.
       17
         Florida courts utilize an identical rational basis test to analyze substantive due process
claims under the Florida Constitution. See Silvio Membreno & Fla. Ass’n of Vendors, Inc. v. City
of Hialeah, 188 So. 3d 13, 20, 20 n.5 (Fla. 3d DCA 2016).
                                                51
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 52 of 55




protected by the U.S. Constitution do not include state-created property interests

such as Plaintiffs’ interests in their pari-mutuel licenses. See Ford, 580 F. App’x at

711 (affirming dismissal of plaintiffs’ due process claim because plaintiffs’

allegation that their “rights in their [bingo] licenses” had been “improperly

invalidated” did not plausibly claim a violation of their fundamental rights because

“their purported rights in the bingo licenses were created and defined by state law”);

Avera, 436 F. App’x at 976; Prescott v. Florida, 343 F. App’x 395, 400 (11th Cir.

2009); see also Hillcrest Prop., LLP v. Pasco County, 915 F.3d 1292, 1300 n.12

(11th Cir. 2019). Nor is there a fundamental right to maintain a business or earn a

profit. See Balt. Air Transp., Inc. v. Jackson, 419 F. App’x 932, 937 (11th Cir. 2011)

(citing Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd., 527 U.S.

666, 675 (1999)); cf. Helm v. Liem, 523 F. App’x 643, 645 (11th Cir. 2013) (“[T]he

right to work in a specific profession is not a fundamental right.”); Vickers v. Egbert,

359 F. Supp. 2d 1358, 1361–62 (S.D. Fla. 2005) (“Fishing, whether commercial or

recreational, is not a fundamental right and those engaged in these activities are not

a suspect class.”). And, to the extent Plaintiffs assert a fundamental right to use their

property for pari-mutuel dog racing based on article 1, section 2 of the Florida

Constitution’s Declaration of Rights, “even constitutionally protected property

rights are not absolute, and are subject to the fair exercise of the power inherent in

the State to promote the general welfare of the people through regulations that are

                                           52
    Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 53 of 55




necessary to secure the health, safety, good order, [and] general welfare.” Rickets v.

Vill. of Miami Shores, 232 So. 3d 1095, 1098–1100 (Fla. 3d DCA 2017) (quotation

omitted) (finding rational basis test applied to ordinance forbidding front-yard

vegetable gardens); see Fraternal Order of Police, Metro. Dade Cty., Lodge No. 6

v. Dep’t of State, 392 So. 2d 1296, 1301–1302 (Fla. 1980) (“The right to earn a

livelihood by engaging in a lawful occupation or business is subject to the police

power of the state to enact laws which advance the public health, safety, morals or

general welfare.”).

      As previously explained in the context of Plaintiffs’ Equal Protection claim,

a rational basis exists to believe that Amendment 13 would further Florida’s

legitimate interests in regulating pari-mutuel wagering or protecting the health and

welfare of domestic animals. See Cook v. Bennett, 792 F.3d 1294, 1301 (11th Cir.

2015) (“Rational basis review in the context of equal protection is essentially

equivalent to rational basis review in the context of due process.”). Accordingly,

Plaintiffs’ Substantive Due Process claim is dismissed. See Leib, 558 F.3d at 1307–

08 (affirming dismissal of substantive due process claim where the challenged

regulation survived rational basis review).

                                  V.    Conclusion

      For these reasons, Defendants’ motion to dismiss is granted. This Court is

concerned about the potential futility of an amended pleading. See Patel v. Ga. Dep’t

                                         53
     Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 54 of 55




BHDD, 485 F. App’x 982, 982 (11th Cir. 2012) (“Futility justifies the denial of leave

to amend where the complaint, as amended, would still be subject to dismissal.”).

Although it seems doubtful that Plaintiffs will be able to allege additional facts that

would remedy the defects this Court has identified in the Amended Complaint, this

Court will afford Plaintiffs one more chance to amend. Therefore, on or before May

11, 2020, Plaintiffs shall either (1) file a second amended complaint or (2) file a

notice stating their intention not to file a second amended complaint. If Plaintiffs

elect not to file a second amended complaint, this Court will enter judgment

triggering the right to appeal.

      Accordingly,

      IT IS ORDERED:

      1. Defendants’ motion to dismiss, ECF No. 33, is GRANTED.

      2. Plaintiffs’ claims against the Governor and the Secretary are DISMISSED

          without prejudice for lack of subject-matter jurisdiction.

      3. Plaintiffs’ claims against the Attorney General are DISMISSED without

          prejudice for failure to state a claim.




                                          54
Case 4:19-cv-00570-MW-MAF Document 46 Filed 04/27/20 Page 55 of 55




 4. On or before May 11, 2020, Plaintiffs shall either (1) file a second

    amended complaint or (2) file a notice stating their intention not to file a

    second amended complaint, in which case this Court will enter a final

    judgment consistent with this Order.

 SO ORDERED on April 27, 2020.

                                 s/Mark E. Walker
                                 Chief United States District Judge




                                   55
